—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered June 21, 1993, convicting him of murder in the second degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a'jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branches of the defendant’s omnibus motion which were to suppress identification testimony, physical evidence, and the defendant’s statements to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the fact that he was in handcuffs during the showups, which were conducted in close spatial and temporal proximity to the crime, does not require suppression of the identification testimony relating to the showups (see, People v Carney, 212 AD2d 721; People v Wilson, 201 AD2d 271; People v McKenzie, 220 AD2d 228).
The defendant’s remaining contentions are without merit. Thompson, J. P., Friedmann, Krausman and Florio, JJ., concur.